DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 6/22/22 have been fully and carefully found considered and are found persuasive.
The claim objection and rejection under 35 USC 112(b) is withdrawn in view of applicant’s amendment submitted 6/22/22.
Regarding applicant’s arguments on 4/28/22 regarding the claim rejections under 35 USC 103 over Tipton et al (US 2003/0066804) taken in combination with Frick et al (US 2013/0075245), applicant argues the combination would not make obvious the claim rejections regarding monitoring and transporting raw water amongst raw water vaporization systems as claimed, because as applicant persuasively argues, although both Tipton and Frick are concerned with raw produced water, the claims 1 and 4, now requiring a raw water vaporization system in the body of the claims, which Tipton does not require, and would involve increased cost (see arguments page 8, 1st full paragraph-last paragraph), therefore claims 1 and 4 are allowable over the prior art.
Claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN MILLER/Primary Examiner, Art Unit 1772